EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Marin Cionca on 7 January 2021.

The application has been amended as follows: 
Claims 1 and 4 are replaced with the below claims 1 and 4.
1. A method of configuring and operating a modular loading and unloading system comprising a master module having a loading unit and an unloading unit, wherein the loading unit has a plurality of wheels and the unloading unit has a motor, a slave module having a pair of slave loading rails and being adapted to allow the loading unit to travel from the master module to the slave module and vice versa, and a controller, the method comprising: 
placing the master module over a shuttle and the slave module adjacent to the master module; 
expanding the modular loading and unloading system by connecting a new module 
automatically recognizing, by the controller, [[the]] a type of the new module based on a unique network identifier associated with said new module; 
presenting to a user, via a GUI, the option to add the new module with default parameters associated with the new module; 
if the user selects not to add the new module with default parameters, presenting the user with an option to set, via the GUI, custom parameters associated with the new module.
3, wherein the default parameters comprise the speed of an elevator and the custom parameters comprise the left or right positioning of a crane within the modular loading and unloading system. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, Iwaki (US 2013/0046402) which discloses a modular loading and unloading system having a master module, slave module and controller. Iwaki does not disclose a method of configuring and operating a modular loading and unloading system, wherein the loading unit has a plurality of wheels and the slave module have a pair of slave loading rails configured to do a specific function. Therefore since the prior art does not show the master module and the slave module with the required structure, the prior art does not show the required placement of the master and slave modules and “expanding the modular loading and unloading system by connecting a new module to the controller; automatically recognizing, by the controller, a type of the new module based on a unique network identifier associated with said new module” cited in independent claim 1. There is not reasonable rationale to modify Iwaki to comprise the method steps as required of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761